Order entered February 13, 2015




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-14-01222-CV

                    IN THE INTEREST OF D.C. AND Q.C., CHILDREN

                      On Appeal from the 429th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 429-01053-2013

                                            ORDER
       The clerk’s and reporter’s records are past due. On January 12, 2015, we granted

appellant an extension to February 23, 2015 to file the records. Before the Court is appellant’s

February 11, 2015 second motion seeking a sixty-day extension of time to file the clerk’s record

and reporter’s record. We GRANT the motion as follows:

       We ORDER Andrea Stroh Thompson, Collin County District Clerk, to file, by MARCH

16, 2015, either: (1) the clerk’s record; or (2) written verification that appellant has not paid or

made arrangements to pay for the clerk’s record. We caution appellant that, if the Court receives

written notification of no payment or payment arrangements, we will dismiss the appeal for want

of prosecution without further notice. See TEX. R. APP. P. 37.3(b).

       We ORDER Shawn Gant, Official Court Reporter for the 429th Judicial District Court of

Collin County, Texas, to file, by MARCH 23, 2015, either: (1) the reporter’s record; or (2)

written verification that appellant has not paid or made arrangements to pay for the reporter’s
record. We caution appellant that if the Court receives written verification of no payment or

payment arrangements, the Court will order the appeal submitted without the reporter’s record.

See TEX. R. APP. P. 37.3(c).

       We DIRECT the Clerk of this Court to send a copy of this order by electronic

transmission to Andrea Stroh Thompson, Shawn Gant, appellant, and counsel for appellee.

                                                  /s/    ELIZABETH LANG-MIERS
                                                         JUSTICE